Bunn, C. J. There is no proof that the mule and trappings alleged to have been stolen were in fact stolen. The boy-in lawful possession of the property when the same is alleged to have been stolen was, for some reason unknown to us, not called as a witness in the case, and there is no other testimony as to how possession passed from him. This testimony is a necessary link in the chain, and should have been produced, if possible, and, if not possible, the proper explanation should have been given, and the next best evidence adduced. Reversed and remanded.